AMENDMENT NO. 2 TO JANUARY 1, 2005
EMPLOYMENT AGREEMENT

WHEREAS, Sprint Nextel Corporation and Alamosa Holdings, Inc., a Delaware
corporation (‘‘Alamosa’’) are entering into an Agreement and Plan of Merger to
be dated as of November 21, 2005, by and among Sprint Nextel Corporation, a
Kansas corporation (‘‘Parent’’), AHI Merger Sub Inc., a Delaware corporation and
wholly owned subsidiary of Parent, and Alamosa (the ‘‘Merger Agreement’’);

WHEREAS, David E. Sharbutt (‘‘Employee’’) and Alamosa desire to amend the
Employment Agreement by and between Alamosa and the Employee that was made and
entered into as of January 1, 2005 and was amended subsequently by Amendment No.
1 to January 1, 2005 Employment Agreement (together, the ‘‘Employment
Agreement’’) to avoid the imposition of additional income or other taxes
pursuant to § 409A of the Internal Revenue Code of 1986, as amended (the
‘‘Code’’) on any payments made or benefits provided by Alamosa or Parent to
Employee; and

NOW THEREFORE, Alamosa and Employee hereby agree to this amendment (the
‘‘Amendment’’) to the Employment Agreement.

1. This Amendment shall be effective as of the Effective Time (as such term is
defined in the Merger Agreement).

2. Alamosa and Employee agree that no payments that are payable as a result of
Employee’s termination of employment shall be made under the Employment
Agreement until the date which is six (6) months after the date Employee has a
‘‘separation from service’’ (within the meaning of §409A of the Code) or the
date of his death, whichever comes first; provided, however, if Employee
requests that the Employment Agreement be further amended to specify a date on
which payments shall be made, Alamosa shall enter into such amendment subject to
the condition that entering into such amendment shall in no way whatsoever
constitute a bar to Alamosa effecting such tax withholding and reporting of the
compensation as Alamosa in good faith deems proper under the circumstances with
respect to any such payments. Notwithstanding the foregoing, Alamosa shall make
any excise tax gross-up payment as required by Section 10 of the Employment
Agreement and shall not delay any of the benefits to be provided under Section
9(d)(ii)(D) and Section 9(d)(ii)(E) of the Employment Agreement, but Alamosa
shall retain the right to effect such tax withholding and reporting of any such
payment or benefits as Alamosa in good faith deems proper under the
circumstances with respect to any such payment or benefits. Alamosa before the
Effective Time shall establish a ‘‘rabbi trust’’ substantially in the form of
the trust described in IRS Revenue Procedure 92-64 and immediately prior to the
Effective Time shall make an irrevocable contribution to such trust equal to the
sum of all cash payments which otherwise would have been made to Employee as of
the Effective Time absent this Amendment and shall provide in such trust that
such contribution shall only be used to satisfy Alamosa’ obligations to Employee
under the Employment Agreement. Any interest earned in the trust from and after
the date of Employee’s termination of employment which is allocable to the
contribution made on behalf of Employee to the trust shall accrue to the benefit
of the Employee after deducting (1) Employee’s share of Alamosa’s expenses to
establish and maintain the trust and (2) the taxes paid by Alamosa on such
earnings, each as reasonably determined by Alamosa on a consistent basis with
respect Employee and each other similarly situated employee for whom a
contribution is made to the trust immediately prior to the Effective Time.
Finally, Employee agrees that Alamosa shall have no obligation under Section 10
of the Employment Agreement to pay any tax which is due under Section 409A of
the Code on any tax gross-up payment required under Section 10, and Employee
expressly waives any right he might otherwise have to the payment of any such
tax.

3. Alamosa and Employee agree that Employee shall assist while employed under
the Employment Agreement in preparing and completing any filings with any
governmental agency, including by signing representation letters and
certificates Parent or Alamosa deems necessary for such filing (to the extent
Employee is legally able to sign such letters and certificates).

4. Except as amended by this Amendment, the Employment Agreement is hereby
confirmed in all respects.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Alamosa and Employee have duly executed this Amendment
as of November 21, 2005.

[spacer.gif] ALAMOSA HOLDINGS, INC.

[spacer.gif] By: /s/ Kendall Cowan
Chief Financial Officer

[spacer.gif] EMPLOYEE

[spacer.gif] /s/ David E. Sharbutt
David E. Sharbutt


--------------------------------------------------------------------------------
